NO. 07-01-0317-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

APRIL 2, 2002

______________________________


GARY L. SMITH, APPELLANT (1)

V.

TANYA DIONNE BRYANT, APPELLEE


_________________________________

FROM THE 165TH DISTRICT COURT OF HARRIS COUNTY;

NO. 99-31407; HONORABLE ELIZABETH RAY, JUDGE

_______________________________

Before QUINN and REAVIS and JOHNSON, JJ.
	Appellant Gary L. Smith filed a notice of appeal from the trial court's order denying
his motion to reinstate.  The clerk's record has been filed and the court reporter has
indicated that there is no reporter's record in the underlying case.  After two motions for
extensions of time in which to file a brief were granted, Smith's brief was due to be filed by
January 21, 2002.  The brief was not filed.  By letter dated March 14, 2002, this Court
notified counsel of the defect and also directed her to reasonably explain the failure to file
a brief together with a showing that appellee Tanya Dionne Bryant has not been
significantly injured by the delay by March 25, 2002.  Counsel did not respond and the
brief remains outstanding.
	Accordingly, we dismiss the appeal for want of prosecution and failure to comply
with an order of this Court.  See Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c).

							Don H. Reavis
						    	    Justice


Do not publish.
1. Although the underlying case was filed by Great West Casualty Company and Twin
Lake Trucking, Ltd., Gary L. Smith intervened and is appellant herein.

erfected, a court of appeals does not have jurisdiction and can take no action
other than to dismiss the appeal.  Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App.
1998).
	Appellant's Notice of Appeal was not timely filed and does not invoke our jurisdiction. 
We have no jurisdiction to consider or act on appellant's Motion for Out of Time Appeal.  

	The appeal is dismissed for want of jurisdiction.  TRAP 39.8, 40.2, 43.2.  
								Per Curiam
Do not publish.
1.             
 " "